DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method for implementing the exchange of electronic gift cards based on item location, classified in G06Q30/0639. 
II. Claims 18-22, drawn to a method for the delivery of surprise electronic gift cards based on item location, classified in G06Q30/0639.
III. Claims 23-27, drawn to a method for providing location-based social networking services, classified in G06Q30/0267. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
 In the instant case, the inventions as claimed can have a materially different design, mode of operation, or effect. Invention I does not require: specifying, by the purchaser, a recipient and one or more gift delivery locations for delivery of the electronic gift card; or a surprise gift notification while the recipient electronic device is proximate the one or more wireless beacons. In contrast, Invention II does not require an initial gift notification including information descriptive of one or more redemption locations at which a supplemental gift notification may be delivered, wherein the initial gift notification excludes additional description of the gift to be subsequently provided in the supplemental gift notification; and a supplemental gift notification, the supplemental gift notification comprising the additional description of the gift excluded from the initial gift notification.


Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
In the instant case, Invention I requires: a method for implementing the exchange of electronic gift cards, comprising: initiating an electronic gift card purchase by a purchaser via interaction with a gift card service comprising one or more network-connected servers; transmitting, by the gift card service, an initial gift notification to a recipient personal electronic device associated with a recipient, the initial gift notification comprising: identification of the purchaser, and information descriptive of one or more redemption locations at which a supplemental gift notification may be delivered; wherein the initial gift notification excludes additional description of the gift to be subsequently provided in the supplemental gift notification; detecting, by the recipient personal electronic device, the presence of a nearby wireless beacon associated with one of the one or more redemption locations, the recipient personal electronic device reporting the beacon detection to one or more of the servers associated with the gift card service; and transmitting, by the gift card service, a supplemental gift notification to the recipient personal electronic device, the supplemental gift notification comprising the additional description of the gift excluded from the initial gift notification.
In contrast, Invention III requires: A method for providing location-based social networking services, comprising: receiving, by each of a plurality of user personal electronic devices, a unique identifier from each of one or more nearby wireless beacons; transmitting, by each of the personal electronic devices, the received unique identifiers to a network-connected server via a digital 
Invention I does not require: receiving, by each of a plurality of user personal electronic devices, a unique identifier from each of one or more nearby wireless beacons; transmitting, by each of the personal electronic devices, the received unique identifiers to a network-connected server via a digital communications network; or providing, by the network-connected server, one or more network services to each personal electronic device, the provided services determined at least in part by each device's transmitted unique identifiers.
In contrast, Invention III does not require: an initial gift notification including information descriptive of one or more redemption locations at which a supplemental gift notification may be delivered, wherein the initial gift notification excludes additional description of the gift to be subsequently provided in the supplemental gift notification; or a supplemental gift notification, the supplemental gift notification comprising the additional description of the gift excluded from the initial gift notification. Therefore, Inventions I and III are unrelated.

Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
In the instant case, Invention II requires: a method for delivery of electronic gift cards, comprising: initiating an electronic gift card purchase by a purchaser via interaction with a gift card service comprising one or more network-connected servers; specifying, by the purchaser, a recipient and one or more gift delivery locations for delivery of the electronic gift card, each gift delivery location associated with one or more wireless beacons; detecting, by a personal electronic device associated 
In contrast, Invention III requires: A method for providing location-based social networking services, comprising: receiving, by each of a plurality of user personal electronic devices, a unique identifier from each of one or more nearby wireless beacons; transmitting, by each of the personal electronic devices, the received unique identifiers to a network-connected server via a digital communications network; providing, by the network-connected server, one or more network services to each personal electronic device, the provided services determined at least in part by each device's transmitted unique identifiers.
Invention II does not require: receiving, by each of a plurality of user personal electronic devices, a unique identifier from each of one or more nearby wireless beacons; transmitting, by each of the personal electronic devices, the received unique identifiers to a network-connected server via a digital communications network; or providing, by the network-connected server, one or more network services to each personal electronic device, the provided services determined at least in part by each device's transmitted unique identifiers.
In contrast, Invention III does not require: specifying, by the purchaser, a recipient and one or more gift delivery locations for delivery of the electronic gift card; or a surprise gift notification while the recipient electronic device is proximate the one or more wireless beacons. Therefore, Inventions I, II, and III are unrelated.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their separate classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) in a manner that is not likely to result in finding art pertinent to the other invention(s).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.B./               Examiner, Art Unit 3625                                                                                                                                                                                         
	/ALLISON G WOOD/               Primary Examiner, Art Unit 3625